Citation Nr: 9917208	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-13 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
disabilities.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to individual 
unemployability.  The veteran has also perfected an appeal of 
a November 1997 rating decision from the Los Angeles, 
California, VARO, which denied service connection for post-
traumatic stress disorder (PTSD) and depression, including as 
secondary to service-connected disabilities.  

In his notice of disagreement to the RO decision denying a 
total disability evaluation for individual unemployability 
(TDIU), received in December 1996, the veteran stated that 
his irritable bowel syndrome, spastic colitis, and related 
conditions might be due to his initial in-service injury.  In 
an August 1977 decision, the Board denied service connection 
for spastic colitis.  To the extent that the veteran's 
statements may be considered an informal claim to reopen the 
record for service connection for spastic colitis, and 
informal claims for irritable bowel syndrome and related 
conditions, the claims are referred to the RO for further 
action as necessary.  

Also in his December 1996 notice of disagreement, the veteran 
indicated that he experienced pain in his back, neck, left 
leg, elbows, wrists, knees, and was diagnosed with a lung 
disorder.  The Board notes that by rating decision in 
August 1997, the RO denied service connection for a lung 
condition, neck condition, left leg condition, elbow 
condition, bilateral wrist condition, and leg condition.  
Although the RO addressed the veteran's service-connected 
residuals of a left rhizotomy, the RO did not address the 
veteran's claims of painful spasms across his lower back and 
need for a back support.  It is unclear from the RO's 
decision whether or not the veteran's complaints of back pain 
were considered as symptoms of the rhizotomy and rated as 
such.  In a letter received in July 1998, the veteran 
specifically requested determination of whether his current 
back condition was the result of surgery in 1971.  This claim 
is also referred to the RO for further action as necessary.


FINDINGS OF FACT

1. By decision dated in August 1977, the Board denied service 
connection for a psychiatric disorder.  The veteran was 
properly notified of that decision under cover letter 
dated in August 1977.

2. The evidence received subsequent to the August 1977 Board 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3. There is no evidence of record of a nexus between the 
veteran's current psychiatric condition and any incident 
of service, including as secondary to his service-
connected disabilities.  

4. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of a 
total disability evaluation due to individual 
unemployability has been obtained.

5. Service connection is in effect for splenectomy with 
organic visceral pain syndrome, with a 30 percent 
evaluation, chronic adhesive pleurisy, with a 10 percent 
evaluation, and residuals of a left rhizotomy with left 
hemilaminectomy at T12-L1, with a 10 percent evaluation.  
The veteran has no other adjudicated service-connected 
disabilities.

6. The veteran has a college level education in the United 
Kingdom.  He has work experience as an insurance 
executive.  His last known employment was in or around 
1993.

7. The veteran's service-connected disabilities are not of 
sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment.


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991), 38 
C.F.R. § 3.156(a) (1998).

2. The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3. The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. §§ 501, 5107 (West 1991); 38 
C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's pre-induction physical examination, dated in 
October 1968 indicated no psychiatric abnormalities.  The 
veteran's service medical records in January 1969 noted that 
the veteran developed acute onset of disabling abdominal pain 
one day after being kicked in the left side while "marching 
on hands and knees."  An impression of a ruptured spleen was 
noted and a splenectomy performed.  

The veteran was referred for a psychiatric evaluation in June 
1969.  The examiner noted that the veteran was hospitalized 
from January to May 1969 and had completed only 17 days of 
training prior to hospitalization for a splenectomy as 
a result of trauma due to alleged physical maltreatment.  The 
examiner noted numerous physical complaints for which the 
cause could not be discovered.  The examiner stated that the 
veteran had become increasingly discouraged and disheartened 
to the degree of contemplating suicide.  The veteran reported 
nightmares, excessive daydreaming, apprehension and concern 
about returning to active duty.  The examiner indicated that 
underlying situational depression was apparent, as the 
veteran questioned whether life was worth living.  The 
examiner concluded that there was no evidence of psychosis, 
neurosis, characterological disorder or suicidal ideation.  
The examiner recommended that the veteran be referred to the 
Aptitude Board, who recommended an honorable discharge due to 
the physical, psychological and motivational factors noted by 
the examiner.  A report from the veteran's commanding officer 
indicated that the veteran was a highly nervous and very 
tense recruit from the outset and displayed little tolerance 
for stress.  

The veteran submitted an undated newspaper article, which 
indicated that three trainees, including the veteran, had 
accused drill instructors of maltreatment.  The veteran 
alleged that he had been struck by a drill instructor one day 
prior to suffering from abdominal pains, which resulted in a 
splenectomy.  

In a letter dated in April 1969, a service department 
official indicated that the veteran's allegations of 
mistreatment had been investigated and charges were currently 
pending against the drill instructor accused of kicking the 
veteran.  The official further noted that the veteran 
underwent two minor surgeries while hospitalized following 
his splenectomy and had contracted pneumonia.  A second 
letter, dated in June 1969 noted that the drill instructor 
had been acquitted on all charges, due to insufficient 
evidence to support a finding of guilty.  

By rating decision in December 1969, the RO granted service 
connection for a splenectomy with an evaluation of 30 percent 
evaluation, under Diagnostic Code 7706, effective from June 
10, 1969.  By rating decision in January 1970, the RO granted 
service connection for chronic adhesive pleurisy with a 10 
percent evaluation, under Diagnostic Code 6810, effective 
from June 10, 1969.  

The record contains VA outpatient psychiatric treatment 
records dated from February 1970 to February 1971.  In 
February 1970, the VA physician noted that the veteran was 
quite nervous and seemed preoccupied with his physical 
problems, but did not show any overt depression.  The 
examiner indicated an impression of obsessive compulsive 
personality.  In March 1970, the examiner noted that the 
veteran was afflicted with a degree of denial and suppression 
of anger for years and years and long-term psychiatric 
therapy was recommended.  In May 1970, the veteran began 
psychotherapy and complaints of generalized anxiety were 
noted.  In February 1971, the examiner noted that the veteran 
continued to deny problems and had difficulty drawing 
connections between anxiety and physical symptoms.  

The veteran was hospitalized in June 1970, with a diagnosis 
of, inter alia, passive-aggressive personality, as noted on 
admission.  The physician noted that the veteran was unable 
to ventilate his anger overtly.  

By rating decision in June 1971, the RO granted service 
connection for post-operative residuals of a left rhizotomy 
with a 10 percent evaluation under Diagnostic Code 8099-8010, 
effective from May 1, 1971.  By rating decision in February 
1972, the RO revised the rated disability to post-operative 
residuals of a left rhizotomy with left hemilaminectomy at 
T12-L1 with the same evaluation and Diagnostic Code.  

The veteran was hospitalized from November to December 1971, 
with a diagnosis of, inter alia, psychotic paranoid reaction.  
Examination on admission showed the veteran to be anxious and 
inappropriately cheerful.  Two days after performance of a 
rhizotomy, the veteran was noted to have bizarre behavior, 
hallucinations, and marked paranoid ideation.  The physician 
noted that the veteran's psychosis responded to medication 
and was largely resolved within three days.  By rating 
decision in January 1972, the RO denied service connection 
for psychotic paranoid reaction.  

In a report dated in April 1972, a private physician from the 
West End Medical Center indicated that the veteran had been 
treated from January to March 1972 for anxiety neurosis, 
angina-type symptoms, and vago-spasm.  

A VA examination was conducted in May 1972.  The examiner 
noted that the veteran appeared to have a rather unstable 
personality and showed general signs of tension.  The 
examiner stated that if the veteran was able to get started 
in some occupation, it would help him considerably.  

In a substantive appeal to an earlier decision, received in 
August 1973, the veteran stated that a VA psychiatric consult 
in March 1970 had determined that his condition of psychosis 
was a direct result of his service injuries.  

At a hearing before Members of the Board in April 1974, the 
veteran testified that his nervous condition began in service 
following his splenectomy and that this condition 
progressively worsened following discharge from service.  
Transcript, pp. 6-7, 12 (April 1974).  He stated that, in 
March 1970, he was referred for psychiatric treatment at the 
VA and continued that treatment for seven months.  
Transcript, p. 7 (April 1974).  The veteran indicated that 
his heart condition and spastic colitis were due to his 
nervous condition as well.  Transcript, p. 9 (April 1974). 

A VA examination was conducted in September 1975 and the 
examiner noted review of the veteran's claims file.  The 
examiner stated that the veteran's service medical records 
contain an indication of some kind of psychiatric difficulty, 
a character disorder, prior to discharge, but the examiner 
indicated that such information would be disregarded in 
reaching his conclusion.  The veteran reported frustration 
during his military service at being drafted and the not 
guilty finding with regard to the drill instructor, who had 
kicked him.  The examiner noted no abnormal thought content 
or paranoia, and the veteran described events in very 
concrete, specific and objective terms.  No indication of 
depression or an anxiety state was reported.  The examiner 
indicated a diagnosis of no mental disorder, except for the 
natural reactions of a soldier to abuse, which resulted in 
serious physical consequences.  

A VA examination was conducted in December 1976.  The veteran 
reported the incident in service leading to his splenectomy 
and indicated that the drill sergeant had previously made 
anti-Semitic remarks.  The veteran currently reported no 
depression.  The examiner noted that the veteran related the 
service incidents without any paranoid emphasis.  The 
examiner indicated that the veteran's present complaints of 
pain and constipation could not be explained on the basis of 
psychological factors, but rather were based in organic 
pathology.  A diagnosis of post-traumatic organic visceral 
pain syndrome was noted.  

In a letter, received in February 1977, the veteran reported 
that he had attempted suicide by drug overdose in March 1972 
and had been on anti-depressant medication since 1974.  

In August 1977, the Board denied service connection for a 
psychiatric disorder.  The Board took into consideration the 
veteran's anxieties during service and found that no acquired 
psychiatric pathology was found during service.  The Board 
indicated that the veteran's symptoms during service were due 
to situational stress.  In addition, the Board noted that 
here was no present evidence of a psychiatric disorder.  The 
August 1977 decision constitutes a final determination of the 
claim.  38 U.S.C. § 4004 (1976); 38 C.F.R. § 19.185 (1977) 
(38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1998).  The 
evidence, submitted since the final Board decision in August 
1977, includes VA outpatient treatment records, statements by 
the veteran, VA examination reports, records of disability 
appeals before the Social Security Administration and 
California Unemployment Insurance Appeals Board (hereinafter 
"California Appeals Board"), and testimony at a hearing 
before the undersigned.  

In the August 1977 decision, the Board further found that 
post-traumatic organic visceral pain syndrome was incurred in 
service.  Pursuant to this decision the RO, in August 1977, 
indicated that the disability was associated with the 
splenectomy and was not ratable separately.  The 30 percent 
evaluation for service-connected splenectomy with organic 
visceral pain syndrome was continued.  

The record contains the December 1995 decision of the 
California Appeals Board, which noted that the veteran was 
treated for depression and anxiety during his incarceration 
in 1993 and 1994.  Following release, the veteran was 
disoriented, had difficulty sleeping, concentrating, and 
reading.  The veteran was examined by a psychologist in 
November 1995, and testing showed the veteran did not have 
attention/concentration deficits, but experienced a level of 
agitation, depression, and anger.  The veteran's contended 
that he was unable to return to his regular and customary 
work due to his depression and inability to concentrate.  The 
California Appeals Board found that the veteran was unable to 
return to his regular and customary work based on the 
veteran's contentions and the veteran's physician's 
assessment of depression and anxiety.  

In a February 1996 report of VA outpatient care, complaints 
of depression and anxiety episodes, due to his recent 
divorce, and legal and business problems, were noted.  The 
veteran reported being depressed since 1992 and stated that 
he was experiencing insomnia, sporadic appetite, inability to 
concentrate, no motivation, and suicidal thoughts.  The 
examiner indicated a diagnostic impression of major 
depression.  Treatment records in May 1996, indicated that 
the veteran's medication was very helpful in alleviating his 
depression, and the veteran denied any side effects.  The 
examiner noted that the veteran was not depressed or anxious 
at that time and denied suicidal/homicidal ideation.  An 
assessment of major depression by history was noted.  In June 
1996, the veteran reported complaints of depression, with 
treatment for such since 1971.  The veteran stated that he 
had difficulty sleeping, poor appetite, feelings of 
worthlessness and hopelessness, occasional suicidal ideation.  
A diagnosis of major depression was indicated.  The record 
contains continued psychotherapy records from August 1996 to 
August 1997 with diagnoses of dysthymic disorder, major 
depression, and passive-aggressive personality disorder.  

In a statement received in May 1996, the veteran stated that 
he had been suffering from both physical and mental problems 
for several years and found it difficult to concentrate.  He 
indicated that his conditions made it impossible for him to 
work.  

A VA examination was conducted in July 1996.  The veteran 
reported complaints of depression, pain in the back, legs, 
elbows, and knees, and gastrointestinal and genitourinary 
problems.  The physician stated that the veteran had a 
history of mental depression and was prescribed 
antidepressant for this condition.  Chest X-ray examination 
showed no active lung disease.  Physical examination of the 
respiratory system showed occasional cough, dyspnea and chest 
pains on exertion, and a healed surgical scar.  The examiner 
indicated a diagnosis of mental depression, status post 
surgery dorsal spine, status post surgery right knee, 
history of pleurisy in the past with frequent pulmonary 
infection and bronchitis, degenerative disc disease of the 
cervical spine, status post splenectomy, and status post 
removal of colon polyp.  

In a statement dated in July 1996, the veteran stated that he 
was disabled due to physical and emotional problems and he 
found it difficult to be in a work or social environment.  In 
his notice of disagreement, received in December 1996, the 
veteran stated that due to his back and left leg pain, he 
could not stand or sit for very long.  In his VA Form 9, 
substantive appeal, received in May 1997, the veteran stated 
that he was unable to work due to his mental and physical 
pain, which was caused by his mental illness as a result of 
traumatic stress.  In a statement received in June 1997, the 
veteran indicated that he had been treated during service for 
psychiatric conditions and continued to be treated for severe 
mental depression.  He reported that he experienced a lack of 
concentration, deteriorating ability to drive, and chronic 
fatigue, and was taking prescription medication for his 
condition.  

A VA spine examination was conducted in June 1997.  The 
examiner noted complaints of chronic lower back pain for 15-
20 years and indicated diagnoses of rule out left L5 
radiculopathy and left C6 radiculopathy.  A second VA 
examination for respiratory system disease was conducted in 
June 1997.  The examiner indicated a diagnosis of history of 
pneumonia/pleurisy.  

A VA examination for mental disorders was conducted in 
September 1997, and the examiner noted review of the 
veteran's claims file.  The veteran reported episodes of 
depression with feelings of sadness and loneliness, thoughts 
of suicide (although none presently), difficulty sleeping, 
and lack of motivation.  The veteran stated that he had been 
on numerous psychiatric medications for pain, anxiety, and 
depression, beginning in 1969 at the time of his discharge 
from military service.  He indicated that he had poor 
concentration due to medication.  The veteran further 
reported that he had nightmares about his basic training 
experience and preoccupation with memories of it until the 
early 1980s, but these were no longer a problem.  The veteran 
reported a nightmare every three to four months involving the 
drill instructor's brutality toward recruits.  

The examiner indicated that the veteran's accounts showed an 
inability to take responsibility himself, while blaming 
others.  The examiner noted that the veteran interpreted 
thinking about past mistakes as symptoms of depression and 
was quite focused on somatic issues.  The examiner stated 
that the veteran's presentation was not consistent with 
depression, but some symptoms were consistent with dysthymia, 
which appeared to be chronic and poorly responsive to 
psychiatric medication.  The examiner also stated that the 
veteran had been somatically focussed and dependent on 
medications all his life, including prior to military 
service.  A diagnosis of somatoform disorder was specifically 
found to be inappropriate.  The examiner stated that the 
occasional nightmares and memories of boot camp were not 
recounted with any distress, and did not seem to interfere in 
any way with the veteran's social and occupational 
functioning.  The veteran did not meet the criteria for a 
diagnosis of PTSD.  Diagnoses of dysthymic disorder, adverse 
effects of medication, and personality disorder not otherwise 
specified were indicated with a global assessment of 
functioning (GAF) rating of 60.  

The veteran was also administered the Minnesota Multiphasic 
Personality Inventory (MMPI) in September 1997.  Although the 
veteran's score on the PTSD scale was above the cutoff, the 
reviewer indicated that the decision as to the presence of 
PTSD must be made from the veteran's medical, military, and 
psychosocial history as well as a clinical history.  

The record contains the June 1998 decision of the Social 
Security Administration (SSA), which granted disability 
insurance benefits.  SSA noted that the veteran had a college 
education and had not been engaged in any substantial gainful 
activity since September 1993.  The SSA decision indicated 
that the veteran had the following impairments, which were 
considered to be "severe," degenerative cervical disc 
disease, status post multiple rhizotomies of the thoracic 
spine, obstructive lung disease, knee pain status post 
arthroscopic debridement of the right knee, and major 
depressive disorder with associated anxiety.  SSA concluded 
that, due to the severity of the veteran's emotional 
symptomatology, high volume of medications, side effects of 
medication, types and intensity of medical treatment, and the 
veteran's description of primarily sedentary-type work 
activities, the veteran lacked the residual functional 
capacity to perform any type of work activity for prolonged 
periods of time or on a sustained basis.  

In his VA Form 9, substantive appeal, received in September 
1998, the veteran stated that he had been treated for mental 
disease beginning in 1968.  He concluded that he was 
traumatized by his experiences in service, which left him 
with feelings of failure, disappointment in himself, and 
worry about how others would perceive him.  He further stated 
that his physicians were unable to state whether his current 
back and neck pain were due to his 1971 surgeries.  He 
indicated that due to the pain in his back and neck and his 
mental health condition, he had been unable to work for at 
least three years.  

At a hearing before the undersigned in February 1999, the 
veteran testified that no physician had told him that his 
psychiatric conditions were connected to his service-
connected disabilities.  Transcript, p. 3 (Feb. 1999).  He 
further testified that no psychiatrist had provided an 
opinion that his psychiatric problems were due to his 
military service.  Transcript, p. 5 (Feb. 1999).  He stated 
that he was treated for depression during service and that 
condition had continued to the present.  Transcript, p. 3 
(Feb. 1999).  He indicated that following service he was 
treated at the VA for his psychiatric conditions and 
irritable bowel syndrome, which was "manifested 
psychologically."  Transcript, p. 4 (Feb. 1999).  The 
veteran testified that he was initially diagnosed with a 
psychiatric illness in mid-1969 or 1970, shortly after 
discharge from service.  He reported that his psychiatric 
disorder had continued to get worse and he was prescribed 
medication for treatment of such.  Transcript, p. 5 (Feb. 
1999).  The veteran stated that he had poor short-term memory 
and difficulty with concentration.  He indicated that he 
could not handle pressure.  Transcript, p. 6 (Feb. 1999).  

The veteran testified that he was not currently working, but 
had previously been an insurance executive.  Transcript, p. 6 
(Feb. 1999).  He stated that he last worked in 1993, but was 
"let go" due, at least in part, to his inability to 
concentrate.  Transcript, pp. 6-7 (Feb. 1999).  He indicated 
that he had an MBA and a Bachelor of Laws from universities 
in the United Kingdom.  Transcript, pp. 7-8 (Feb. 1999).  The 
veteran testified that it was primarily his psychiatric 
problems, which prevented him from obtaining employment in 
the previous two to three years.  Transcript, p. 10 (Feb. 
1999).  

The veteran reported that he frequently got colds, which 
sometimes developed into pneumonia and experienced shortness 
of breath.  Transcript, pp. 8-9 (Feb. 1999).  He reported 
that he had pain in his back and was treated with epidural 
blocks for that condition.  Transcript, p. 9 (Feb. 1999).  

II. Analysis

Service Connection for a Psychiatric Disorder

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Veterans Appeals (Court) held that, 
"[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123.  The Board denied the veteran's 
claim for service connection for a psychiatric disorder in 
August 1977.  Although the veteran currently claims service 
connection for PTSD and depression, including as secondary to 
his service-connected disabilities, the claim "remains the 
same."  Thus, the Board must first determine if new and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  The Board notes that the RO considered 
the question of service connection for PTSD and depression as 
a new claim and not on the basis of new and material 
evidence.  As indicated below, the Board finds that the 
veteran has submitted new and material evidence and reopens 
the veteran's claim for consideration of his claim for 
service connection for a psychiatric disorder, including PTSD 
and depression, on the basis of the record as a whole.  
Therefore, the veteran is not prejudiced by consideration of 
his claim under this standard without remand to the RO for 
initial review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the Board denied the veteran's claim for 
service connection for a psychiatric disorder in August 1977 
as no acquired psychiatric pathology was found during service 
and there was no present evidence of a psychiatric disorder.  
Since that final decision, the veteran has submitted numerous 
VA treatment records and reports of VA examinations which 
indicate diagnoses of dysthymic disorder, major depression, 
and passive aggressive personality disorder.  This evidence 
is both new and material as it shows one of the necessary 
elements of his claim, not previously established by the 
evidence of record at the time of the August 1977 denial.  
Accordingly, the Board finds that the additional evidence is 
sufficient for reopening the claim for service connection for 
a psychiatric condition.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
psychosis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's current psychiatric 
disorder is related to his period of military service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the veteran has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board notes that although the 
veteran testified at the February 1999 hearing that he had a 
degree in naturopathy (or natural healing) from the Clayton 
College of Healing, such is not a medical degree.  Thus, 
although he is competent to testify as to observable 
symptoms, he is not competent to provide evidence or opinion 
that the observable symptoms are related to his military 
service.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); See Cohen v. Brown 
10 Vet. App. 128, 138 (1997).  The Board finds no competent 
diagnosis of PTSD of record.  Therefore, there can be no 
valid claim for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As stated above, the new evidence submitted by the veteran 
establishes a current diagnosis of a psychiatric disability.  
VA records and X-ray examination indicated a diagnosis of 
arthritis of the left hip.  

The veteran's service medical records indicated that he 
suffered from situational depression and experienced 
nightmares, apprehension and concern about returning to 
active duty.  However, the service psychiatric examiner 
during service specifically noted that there was no evidence 
of a psychosis, neurosis, or characterological disorder.  

The Board notes that the veteran was diagnosed with 
obsessive-compulsive personality disorder in February 1970.  
However, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation, and diagnosis of such does not demonstrate 
diagnosis of a psychosis within the initial post-service year 
presumptive period.  38 C.F.R. §§ 3.303(c), 3.307, 3.309.  
The veteran began psychotherapy in May 1970 and complaints of 
generalized anxiety were noted at that time.  However, the 
record does not establish a diagnosis of any psychiatric 
disorder or manifestation to a compensable degree within the 
initial post-service year presumptive period.  38 C.F.R. §§ 
3.307, 3.309.  The first diagnosis of record of a psychiatric 
disability was in November 1971.  The veteran was diagnosed 
with psychotic paranoid reaction, but this condition resolved 
within three days.  The veteran's private medical treatment 
records indicated a diagnosis of anxiety neurosis in 1972, 
more than one year after his discharge from service.  
However, the VA examination in September 1975 indicated a 
diagnosis of no mental disorder, including depression or 
anxiety state.  The next diagnosis of record of a psychiatric 
disorder was not until 1996, more than 25 years after the 
veteran's discharge from military service.  

There is no competent evidence of record of a nexus between 
the veteran's current psychiatric condition and any incident 
of his military service.  The veteran specifically testified 
at the hearing in February 1999 that no medical professional 
had provided an opinion that his current psychiatric disorder 
were due to his military service, or secondary to his 
service-connected disabilities.  Although the record contains 
numerous diagnoses and medical treatment records, none of the 
medical professionals has indicated that the veteran's 
psychiatric condition is connected to his military service or 
is secondary to his service-connected disabilities.  Without 
evidence of a nexus between present disability and an 
incident of service, the veteran's claim cannot be well 
grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 50 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran has three service-connected 
disabilities:  splenectomy with organic visceral pain 
syndrome, with a 30 percent evaluation; chronic adhesive 
pleurisy, with a 10 percent evaluation; and residuals of a 
left rhizotomy with left hemilaminectomy at T12-L1, with a 10 
percent evaluation, for a combined evaluation of 40 percent.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  Under the current Schedule a splenectomy 
warrants a 20 percent evaluation.  38 C.F.R. § 4.117, 
Diagnostic Code 7706 (1998).   It is noted that the 30 
percent evaluation assigned to the veteran's service-
connected splenectomy has been in effect for over 20 years 
and is therefore protected from reduction.  38 C.F.R. § 
3.951(b) (1998).  

The veteran's service-connected chronic adhesive pleurisy was 
rated under the criteria for evaluation of respiratory 
diseases prior to October 7, 1996.  Under these criteria, 
chronic serofibrinous pleurisy, fibrous, following lobar 
pneumonia and other acute diseases of the lungs or pleural 
cavity, without empyema, was considered a nondisabling 
condition, except with diaphragmatic pleurisy, pain in 
the chest, obliteration of costophrenic angles, or tenting of 
the diaphragm, which warranted a 10 percent evaluation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6810 (1996).  The current 
criteria, a 30 percent evaluation is warranted for chronic 
pleural effusion or fibrosis with an FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
is in order for FEV-1 of 40 to 55 percent predicted, FEV-
1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  FEV-1 of less than 
40 percent of predicted value, FEV-1/FVC of less than 40 
percent, DLCO (SB) of less than 40 percent predicted, maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), episodes of acute 
respiratory failure, or the requirement or outpatient oxygen 
therapy, warrants a 100 percent evaluation.  The VA 
respiratory examination in June 1997 found FEV-1 of 83 
percent of predicted, FEV-1/FVC of 74 percent of predicted 
and DLCO of 108 percent of predicted.  The veteran's chronic 
adhesive pleurisy is entitled to no more than a 10 percent 
evaluation under the Schedule.  

The veteran's service-connected residuals of a left rhizotomy 
are currently evaluated at 10 percent, under Diagnostic Code 
8099-8010, which provides for a minimal evaluation of 10 
percent.  38 C.F.R. § 4.124a, Diagnostic Code 8010 (1998).  
The Board notes that the VA spine examination in June 1997 
noted diagnoses of rule out left L5 and C6 radiculopathy with 
no reference to the veteran's rhizotomy or to the 
hemilaminectomy at T12-L1.  The evidence does not show any 
current residuals attributable to the service-connected 
rhizotomy and subsequent hemilaminectomy, which would warrant 
an evaluation in excess of 10 percent.  

Therefore, the Board finds that the veteran does not have a 
disability currently evaluated at 40 percent or more or 
sufficient disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

The Board notes that the veteran has pointed to other 
disabilities, which contribute to his inability to obtain 
employment.  However, the veteran has been denied service 
connection for a psychiatric disorder in this decision, and 
was denied service connection for obstructive lung condition, 
heart condition, spastic colitis, left leg condition, elbow 
condition, bilateral wrist condition, knee condition, and 
neck condition by RO rating decisions.  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (1998).  Therefore, the Board may 
not consider any disability stemming from these nonservice-
connected disabilities in determining whether the veteran is 
able to secure or follow a substantially gainful occupation.  

38 C.F.R. § 4.16(b) provides that, before a total disability 
rating based on individual unemployability may be granted, it 
must be shown that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998). The question to 
be addressed is whether the veteran was capable of performing 
the physical and mental acts required by employment and not 
whether he was, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

In the instant case, the veteran has not been employed since 
1993, but has a college education from the United Kingdom and 
experience in the insurance industry.  Both the SSA and the 
California Appeals Board found that the veteran was disabled 
from employment.  However, both organizations noted the 
veteran's psychiatric disorder as the primary reason for his 
inability to obtain employment.  The California Appeals Board 
did not mention any effect the veteran's splenectomy, 
pleurisy or residuals of a rhizotomy and hemilaminectomy had 
on his employment.  SSA noted the rhizotomies as severe, but 
as only one of several "severe" conditions, and was not 
listed in the concluding statement as a factor of the 
veteran's inability to perform any type of work.  The Board 
found, above, that the veteran's psychiatric disorder is not 
service-connected and any disability resulting from such 
cannot be considered in determining the veteran's ability to 
secure or follow substantially gainful employment.  No 
medical professional has indicated that the veteran's 
service-connected disabilities prevent him from obtaining 
employment.  

The Board notes that the record is not clear as to the 
residuals of the veteran's rhizotomy and hemilaminectomy.  
The VA examiner in July 1996 noted only a diagnosis of status 
post dorsal spine surgery.  The VA examiner in June 1997 also 
noted the surgical scar, but made no findings as to residuals 
including pain as a result of this surgery.  The veteran has 
made repeated complaints of pain in his back and neck 
(diagnosed as degenerative disc disease of the cervical spine 
in July 1996).  Even assuming that the veteran's back pain is 
due in part to his service-connected rhizotomy and 
hemilaminectomy (and there is no medical evidence which 
establishes this), the medical evidence, which notes this 
pain, does not indicate that such would affect the veteran's 
ability to secure or follow substantially gainful employment.  
Accordingly, the preponderance of the evidence being against 
entitlement to TDIU benefits, the veteran's claim is denied.  
38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied. 

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The Board notes that prior to October 23, 1995, Diagnostic Code 7706 provided for a 30 percent evaluation 
for a splenectomy.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1995).  


